Citation Nr: 1418939	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-19 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for a heart disorder other than ischemic heart disease, to include congestive heart failure (CHF) and aortic valve syndrome (AVS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the VA RO in Seattle, Washington.  

The Veteran originally filed a claim of service connection for ischemic heart disease in September 2010.  However, in its August 2012 decision, the Board characterized the issues on appeal as including service connection for ischemic heart disease and service connection for a heart disorder other than ischemic heart disease, to include CHF and AVS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board denied the Veteran's ischemic heart disease claim in its August 2012 decision; the claim of service connection for a heart disorder other than ischemic heart disease was remanded.  Consequently, references in the decision below to a heart disorder should be taken to mean any disorder other than ischemic heart disease.  


FINDING OF FACT

A heart disorder, to include CHF or AVS, did not have its onset in service and is not otherwise related to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have a heart disorder, to include CHF or AVS, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, October 2010 and September 2012 letters notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in December 2010, and the January 2013 supplemental statement of the case.  These letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary.  

A medical examination or opinion is required for a service connection claim when there is:  (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, as there is no evidence of in-service events, injuries or diseases, related to a heart disorder, and no indication that the Veteran's disabilities are associated with any in-service event, an examination is not necessary to satisfy VA's duty to assist.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Certain chronic diseases, including cardiovascular-renal disease, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, the Veteran's heart disorders are not among the diseases listed as presumptive to such exposure.  38 C.F.R. § 3.309(e).  

Here, service connection is not warranted on a direct basis.  The Veteran's records supply no evidence establishing an in-service event, injury, or disease pertinent to a heart disorder.  His service treatment records do not mention illnesses or symptoms related to a heart disorder.  Further, the Veteran's separation examination noted a normal heart and vascular system.  A blood pressure of 130/86 was recorded.  The Veteran has also not testified as to a specific in-service event, injury, or disease.  Moreover, no cardiac disease was noted within the one-year presumption, and currently diagnosed CHF and AVS have not been linked by competent evidence to the Veteran's period of military service.

Accordingly, without evidence of any in-service event, injury, or disease, and without competent nexus evidence otherwise linking current disability to military service, the Veteran is not entitled to service connection for a heart disorder, to include CHF and AVS.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

Service connection for a heart disorder, to include CHF or AVS, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


